UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2165


BOBBY G. COLLIER,

                Plaintiff - Appellant,

          v.

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.; BANK OF
AMERICA, N.A.; SUBSTITUTE TRUSTEE SERVICES, INC., TRUSTEE
SERVICES; THE HUTCHENS LAW FIRM, f/k/a Hutchens, Senter,
Kellam, & Pettit,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cv-00480-CCE-JEP)


Submitted:   December 17, 2015             Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby G. Collier, Appellant Pro Se.    Robert Ashley Muckenfuss,
MCGUIREWOODS, LLP, Charlotte, North Carolina; Claire Louise
Collins, Hilton Terry Hutchens, Jr., HUTCHENS, SENTER, KELLAM &
PETIT, PA, Fayetteville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bobby      G.    Collier   appeals       the    district     court’s    order

dismissing       his    civil    action       for    lack   of    subject     matter

jurisdiction.          On appeal, we confine our review to the issues

raised      in   the   Appellant’s    brief.         See    4th   Cir.   R.   34(b).

Because Collier’s informal brief does not challenge the basis

for   the    district     court’s    disposition,       Collier    has   forfeited

appellate review of the court’s order.                Accordingly, although we

grant Collier’s motion to proceed in forma pauperis, we affirm

the district court’s judgment.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                          2